DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on February 10, 2021, is the U.S. national stage of an international PCT application, filed on August 17, 2018.
Response to Arguments
This Office action is in response to the arguments on September 2, 2022. Claims 1-8 and 19-25 are pending for consideration in the present U.S. non-provisional application.
The arguments (pages 7-11) directed to the rejections under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections.
The arguments (pages 7-9) indicate firstly that Niu only performs the RSSI and/or channel occupancy measurement on a transmit beam, whereas the claimed invention is directed to measurement on a receiving beam. However, in response to the argument that the references fail to show certain features of the claimed invention invention, it is noted that the feature upon which the argument relies (i.e. a receiving beam) is not recited in the rejected claims. Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The  arguments (pages 9-10) indicate secondly that Deenoo fails to disclose or teach how the UE determines the target beam corresponding to the measured object. However, although Deenoo entirely describes how the UE determines the target beam corresponding to the measured object throughout, the Office action only cites Deenoo at paragraphs [0202] and [0204] for how the UE determines the channel occupancy information according to the first strength information. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 10-11) indicate thirdly that a person having ordinary skill in the art would not arrive at the claimed invention because the technical problems to be solved by the claimed invention and Niu are different. However, in response to argument that Niu is non-analogous art, it has been held that a prior art reference must either be in the field of the applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Niu is clearly in the field of the applicant’s endeavor (i.e. beam measurement) regardless of the particular problem to be solved. Accordingly, the rejections under 35 U.S.C. 103 are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (US 2021/0297170 A1) in view of Deenoo et al. (US 2020/0052803 A1).
1. A method for determining channel occupancy information (Niu, FIG. 2), comprising: 
determining, by a user device, a measured object according to first indication information sent by a base station (Niu, paras. [0041], [0047], “In step S101, measurement configuration information configured by a transmitting device is received. […] In some embodiments, the measurement object configuration information, for a frequency point, may include an association relationship between the RSSI and/or the channel occupancy measurement configuration and beam ID/SSB index/CSI-RS resource ID, etc., may also include the related information of the transmit beam, such as the beam ID/SSB index/CSI-RS resource ID, and includes a measurement parameter of the receiving measurement, such as a measurement moment/symbol (including a period, an offset, a duration, etc.).”); 
determining, by the user device, a target beam corresponding to the measured object according to a pre-stored correspondence relationship between a plurality of measured objects and a plurality of beams, wherein the plurality of measured objects comprise the measured object (Niu, paras. [0041], [0047], “In step S101, measurement configuration information configured by a transmitting device is received. […] In some embodiments, the measurement object configuration information, for a frequency point, may include an association relationship between the RSSI and/or the channel occupancy measurement configuration and beam ID/SSB index/CSI-RS resource ID, etc., may also include the related information of the transmit beam, such as the beam ID/SSB index/CSI-RS resource ID, and includes a measurement parameter of the receiving measurement, such as a measurement moment/symbol (including a period, an offset, a duration, etc.).” Id.); 
measuring, by the user device, first strength information of a received signal on the target beam (Niu, paras. [0042], [0047], “In step S102, according to the measurement configuration information, a receiving measurement is performed on a transmit beam associated with the measurement configuration information, and the receiving measurement includes a received signal strength indicator and/or a channel occupancy […] In some embodiments, the measurement object configuration information, for a frequency point, may include an association relationship between the RSSI and/or the channel occupancy measurement configuration and beam ID/SSB index/CSI-RS resource ID, etc., may also include the related information of the transmit beam, such as the beam ID/SSB index/CSI-RS resource ID, and includes a measurement parameter of the receiving measurement, such as a measurement moment/symbol (including a period, an offset, a duration, etc.).” Id.); 
determining, by the user device, the channel occupancy information according to the first strength information (Deenoo, paras. [0202], [0204], “As discussed herein, when attempting to access resources in an unlicensed spectrum, the WTRU may perform one or more checks to determine channel availability. The WTRU may be configured to perform radio resource management and/or IDLE/INACTIVE mobility when considering the channel status associated with a serving cell and/or frequency. In an embodiment, the channel status may be defined by channel occupancy or channel availability. […] In an embodiment, the channel occupancy may be defined as percentage of Received Signal Strength Indication (RSSI) samples within a time window above a preconfigured threshold. Channel availability may be defined as percentage of RSSI samples within a time window below a threshold (e.g. a preconfigured threshold).”); and 
sending, by the user device, the channel occupancy information to the base station, wherein the channel occupancy information is marked as being associated with the measured object (Niu, paras. [0070], [0083], “In some embodiments, the terminal may also trigger and report the RSSI and/or channel occupancy value of the beam level according to the measurement object configuration and the measurement report configuration. […] In some embodiments, the measurement results may include the beam ID/SSB index/CSI-RS resource ID, etc. associated with the measurement result of each beam, for example:”)
Niu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as determining, by the user device, the channel occupancy information according to the first strength information (Deenoo, paras. [0202], [0204], “As discussed herein, when attempting to access resources in an unlicensed spectrum, the WTRU may perform one or more checks to determine channel availability. The WTRU may be configured to perform radio resource management and/or IDLE/INACTIVE mobility when considering the channel status associated with a serving cell and/or frequency. In an embodiment, the channel status may be defined by channel occupancy or channel availability. […] In an embodiment, the channel occupancy may be defined as percentage of Received Signal Strength Indication (RSSI) samples within a time window above a preconfigured threshold. Channel availability may be defined as percentage of RSSI samples within a time window below a threshold (e.g. a preconfigured threshold).” Id.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of performing one or more checks to determine channel availability when attempting to access resources in an unlicensed spectrum (Deenoo, paras. [0202], [0204], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of performing one or more checks to determine channel availability when attempting to access resources in an unlicensed spectrum.
2. The method of claim 1, further comprising: 
recording, by the user device, a plurality of pieces of second strength information for receiving the measured object based on a plurality of candidate beams before measuring the first strength information of the received signal on the target beam (Niu, paras. [0106], [0125], “In some embodiments, the base station configures on which candidate beams of the terminal the RSSI and/or channelOccupancy measurement needs to be performed. Alternatively, the base station configures the moment/symbol of measuring the RSSI and/or channelOccupancy, such as the period, offset, and duration. Different moments/symbols of the RSSI and/or channelOccupancy may be configured for different candidate beams, or a same moment/symbol of the RSSI and/or channelOccupancy may be configured for different candidate beams…”); 
wherein measuring, by the user device, the first strength information of the received signal on the target beam comprises: 
determining, by the user device, a candidate beam corresponding to the measured object as the target beam, wherein the candidate beam corresponds to a largest second strength information (Niu, paras. [0106], [0125], “…For example, the beam results may be selected according to at least one of the following conditions: selecting N beams with the best measurement results; selecting all beams; selecting beams that are greater than a threshold value; selecting beams with RSRPs greater than a threshold; or selecting beams with the N best measurement results in the RSRP values.” Id.); and 
measuring, by the user device, the first strength information of the received signal on the target beam (Niu, paras. [0106], [0125], Id.)
3. The method of claim 1, further comprising: 
determining, by the user device, a measurement occasion according to second indication information sent by the base station before measuring the first strength information of the received signal on the target beam (Niu, paras. [0041], [0047], Id.); 
wherein measuring, by the user device, the first strength information of the received signal on the target beam comprises: 
measuring, by the user device, the first strength information of the received signal on the target beam during the measurement occasion (Niu, paras. [0042], [0047], Id.)
4. The method of claim 3, wherein measuring, by the user device, the first strength information of the received signal on the target beam further comprises: 
recording, by the user device, a plurality of pieces of first strength information measured during the measurement occasion (Deenoo, paras. [0202], [0204], Id.); 
wherein determining, by the user device, the channel occupancy information according to the first strength information; comprises: 
calculating, by the user device, a ratio of a number of pieces of first strength information in the plurality of pieces of first strength information greater than a preset threshold to a number of the plurality of pieces of first strength information as the channel occupancy information (Deenoo, paras. [0202], [0204], Id.)
5. The method of claim 1, wherein the measured object comprises at least one of following parameters: 
an index of a synchronization signal block and an identifier of a channel state information reference signal (Niu, paras. [0041], [0047], Id.)
6. A method for determining channel occupancy information (Niu, FIG. 2, Id.), comprising: 
sending, by a base station, first indication information to a user device, wherein the first indication information is configured to indicate a measured object (Niu, paras. [0041], [0047], Id.), such that the user device measures first strength information of a received signal on a target beam corresponding to the measured object (Niu, paras. [0042], [0047], Id.) and determines channel occupancy information according to the first strength information (Deenoo, paras. [0202], [0204], Id.); and 
receiving, by the base station, the channel occupancy information and the measured object associated with the channel occupancy information sent by the user device (Niu, paras. [0070], [0083], Id. cf. Claim 1).
Niu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as determining channel occupancy information according to the first strength information (Deenoo, paras. [0202], [0204], Id.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of performing one or more checks to determine channel availability when attempting to access resources in an unlicensed spectrum (Deenoo, paras. [0202], [0204], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of performing one or more checks to determine channel availability when attempting to access resources in an unlicensed spectrum.
7. The method of claim 6, further comprising: 
sending, by the base station, second indication information to the user device before receiving the channel occupancy information and the measured object associated with the channel occupancy information sent by the user device, wherein the second indication information is configured to indicate a measurement occasion (Niu, paras. [0041], [0047], Id.), such that the user device measures the first strength information of the received signal on the target beam corresponding to the measured object during the measurement occasion (Niu, paras. [0042], [0047], Id. cf. Claim 3).
8. The method of claim 6, wherein the measured object comprises at least one of following parameters: 
an index of a synchronization signal block and an identifier of a channel state information reference signal (Niu, paras. [0041], [0047], Id. cf. Claim 5).
19. An electronic device (Niu, FIG. 6), comprising: 
a processor (Niu, FIG. 6, Id.); and 
a memory for storing instructions executable by the processor (Niu, FIG. 6, Id.); 
wherein the processor is configured to: 
determine a measured object according to first indication information sent by a base station (Niu, paras. [0041], [0047], Id.); 
determine a target beam corresponding to the measured object according to a pre-stored correspondence relationship between a plurality of measured objects and a plurality of beams, wherein the plurality of measured objects comprise the measured object (Niu, paras. [0041], [0047], Id.); 
measure first strength information of a received signal on the target beam (Niu, paras. [0042], [0047], Id.); 
determine the channel occupancy information according to the first strength information (Deenoo, paras. [0202], [0204], Id.); and 
send the channel occupancy information to the base station, wherein the channel occupancy information is marked as being associated with the measured object (Niu, paras. [0070], [0083], Id. cf. Claim 1).
Niu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as determine the channel occupancy information according to the first strength information (Deenoo, paras. [0202], [0204], Id.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of performing one or more checks to determine channel availability when attempting to access resources in an unlicensed spectrum (Deenoo, paras. [0202], [0204], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of performing one or more checks to determine channel availability when attempting to access resources in an unlicensed spectrum.
20. The electronic device of claim 19, wherein the processor is further configured to: 
record a plurality of pieces of second strength information for receiving the measured object based on a plurality of candidate beams before measuring the first strength information of the received signal on the target beam (Niu, paras. [0106], [0125], Id.); 
determine a candidate beam corresponding to the measured object as the target beam, wherein the candidate beam corresponds to a largest second strength information (Niu, paras. [0106], [0125], Id.); and 
measure the first strength information of the received signal on the target beam (Niu, paras. [0106], [0125], Id. cf. Claim 2).
21. The electronic device of claim 19, wherein the processor is further configured to: 
determine a measurement occasion according to second indication information sent by the base station before measuring the first strength information of the signal received on the target beam (Niu, paras. [0041], [0047], Id.); and 
measure the first strength information of the received signal on the target beam during the measurement occasion (Niu, paras. [0042], [0047], Id. cf. Claim 3).
22. The electronic device of claim 21, wherein the processor is further configured to: 
record a plurality of pieces of first strength information measured during the measurement occasion (Deenoo, paras. [0202], [0204], Id.); and 
calculate a ratio of a number of pieces of first strength information in the plurality of pieces of first strength information greater than a preset threshold to a number of the plurality of pieces of first strength information as the channel occupancy information (Deenoo, paras. [0202], [0204], Id. cf. Claim 4).
23. The electronic device of claim 19, wherein the measured object comprises at least one of following parameters: 
an index of a synchronization signal block and an identifier of a channel state information reference signal (Niu, paras. [0041], [0047], Id. cf. Claim 5).
24. A base station (Niu, FIG. 7), comprising: 
a processor (Niu, FIG. 7, Id.); and 
a memory for storing instructions executable by the processor (Niu, FIG. 7, Id.); 
wherein the processor is configured to implement the steps in the method of claim 6 by executing the instructions stored in the memory (Niu, FIG. 7, Id.)
25. A non-transitory computer readable storage medium storing a plurality of programs for execution by an electronic device having one or more processors (Niu, FIG. 6, Id.), wherein the plurality of programs, when executed by the one or more processors, cause the electronic device to perform the method of claim 1.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476